I must respectfully dissent from the majority's conclusion that the trial court complied with R.C. 2929.14(B) in imposing more than the minimum sentence.
Although I agree that the trial court need not use the exact language of R.C. 2929.14(B) in imposing more than the minimum sentence, the record must still support that the trial court made the required findings pursuant to the statute. State v. Jackson, Cuyahoga No. 79871, 2002-Ohio-2137; State v. Williams, Cuyahoga No. 79273, 2002-Ohio-503.
The majority finds that the trial court's statements, this is the worst form of the offense I have ever seen and after weighing the seriousness of this offense * * * I am going to sentence you to 14 months, constitutes adequate compliance with R.C. 2929.14(B). However, these statements do not constitute substantial compliance with the findings required by R.C. 2929.14(B), i.e. that the shortest term would either (1) demean the seriousness of the offense; and/or (2) would not adequately protect the public from future crimes by the defendant or others. This is especially clear upon a review of the sentencing transcript which reveals that the trial court made the required findings when it imposed more than the minimum sentence on the two co-defendants (Tr. 52, 80). The majority views these comments as clarifying the court's deliberations and reflecting the court's consideration of the shortest prison term. However, the statements clearly related only to the two co-defendants.
Furthermore, I do not believe that the evidence supports the trial court's finding that Tayeh committed the worst form of the offense. Although his sitting in another room watching television while the acts were committed was shameful, there is no allegation that he participated or attempted to participate in the activities of the co-defendants. Therefore, I do not find any support in the record for the court's finding that he committed the worst form of the offense of attempted sexual battery or that he caused physical harm to the victim.
For the foregoing reasons, I do not agree that the trial court sufficiently complied with R.C. 2929.14(B), and I would therefore vacate the sentence and remand for resentencing.